     Case 4:18-cr-00223-RCC-DTF Document 282 Filed 06/14/19 Page 1 of 2



 1    MICHAEL BAILEY
      United States Attorney
 2    ANNA WRIGHT
      Assistant U.S. Attorney
 3    NATHANIEL J. WALTERS
 4    Assistant U.S. Attorney
      State Bar No.: 029708
 5    405 West Congress, Suite 4800
      Tucson, Arizona 85701-5040
 6    Telephone: (520) 620-7300
      E-mail: anna.wright@usdoj.gov
 7    E-mail: nathaniel.walters@usdoj.gov
      Attorneys for Plaintiff
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
11    United States of America,                             18-CR-223-TUC-RCC (DTF)
12                           Plaintiff,
                                                     GOVERNMENT’S MOTION FOR LEAVE
13            vs.                                        TO FILE LATE RESPONSE
14
      Scott Daniel Warren,
15
                             Defendant.
16
17           The United States of America, by and through its undersigned attorneys, hereby
18    requests leave to file late its response to Motion to Intervene by First Look Media for the
19    Limited Purpose of Challenging Sealing of Records (Doc. 195), which is lodged with this
20    motion. The response was due on June 13, 2019, but was not filed due to inadvertence.
21           Respectfully submitted this 14th day of June, 2019.
22
                                                MICHAEL BAILEY
23                                              United States Attorney
24                                              District of Arizona

25                                              /s/ Anna R. Wright & Nathaniel J. Walters
                                                ANNA WRIGHT &
26
                                                NATHANIEL J. WALTERS
27                                              Assistant U.S. Attorneys
28
     Case 4:18-cr-00223-RCC-DTF Document 282 Filed 06/14/19 Page 2 of 2




 1    Copy of the foregoing served electronically or by
      other means this 14th day of June, 2019, to:
 2
      All ECF participants
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
